department of the treasury internal_revenue_service washington d c date number release date cc dom fs uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject petroleum refining plant depreciation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer issue s whether assets not involving distillation fractionation and catalytic cracking of crude petroleum may be reclassified from class 3-petroleum refining to cla sec_28 - manufacture of chemicals and allied products whether an asset is excluded from macrs guideline_class if it is used in a process that refines crude_oil and produces gasoline and other components of crude_oil but does not involve the processes of distillation fractionation and catalytic cracking of crude petroleum into gasoline and its other components conclusions a processing asset in a petroleum refining plant should be classified under class unless it produces a chemical not oil or gasoline sold in sufficient amounts to third party buyers so as to constitute a separate business activity recharacterization of an asset from class to cla sec_28 is a change in method_of_accounting an asset is not excluded from macrs guideline_class if it is used in a process that refines crude_oil and produces gasoline and other components of crude_oil but does not involve the processes of distillation fractionation and catalytic cracking of crude petroleum into gasoline and its other components facts taxpayer owns and operates oil refineries taxpayer converts crude_oil into refined products then distributes and markets them all the assets at issue are located at taxpayer’s refining plants taxpayer asserts that certain assets should not be classified as macrs guideline_class class asset sec_1 for purposes of depreciation it argues that the assets at issue are not used in refining or breaking down and separating crude petroleum into gasoline or the components of crude petroleum taxpayer claims that the assets fall under macrs guideline cla sec_28 cla sec_28 it reaches this conclusion by claiming that the assets are used in processes involving the reforming or building up organic molecules or isolating inorganic molecules 1recovery period years 2recovery period years taxpayer identified the assets used in the following processes as those which fall within macrs cla sec_28 sulfur recovery and production hydrogen production isomerization ether production mbte and tame olefin splitter catalytic reformation including naphtha hydrotreaters alkylation the following describes the processes set forth above sulfur production processes assets used in acid plant feedstock h2s gas and spent sulfuric acid h2s and amine treater refinery gases containing h2s sulfur recovery unit h2s gas process combustion of h2s to so2 followed by reaction to sulfuric acid h2s absorption in amine solvent followed by amine regeneration claus reaction burn part of h2s to get h2s and so2 to convert h2s to elemental sulfur process output sulfuric acid h2s hydrogen sulfide and sweet fuel gas elemental sulfur molten h2s gas is liberated in several processes within a refinery for example crude distillation thermal cracking vis breaking and coking catalytic cracking naptha reforming and several hydrodesulfurizing processes all of these processes liberate sulfur in the form of h2s gas from crude_oil components removal of sulfur from crude_oil components is necessary to avoid catalytic poisoning and to comply with mandated low sulfur specifications for gasoline and other fuel products the reduction of sulfur from both refinery environmental emissions and from gasoline diesel distillate oils and fuel oil products is legally mandated and must be done in order to continue refining of crude_oil the produced sweet refinery fuel gas is required for refinery emissions compliance producing elemental sulfur is a safe and economically practical way to dispose_of the sulfur removed from refinery fuel gas crude_oil components and refinery fuel products production of sulfuric acid to be used on the refinery’s alkylation process is an alternative method for by- product sulfur disposal hydrogen production assets used in steam methane reformer smr feedstock natural_gas process output hydrogen and byproduct co2 process steam reforming to form h2 co and co2 catalytic shift of co to co2 and h2 solvent removal of co2 to purify h2 steam naptha reformer snr naphtha or butane same as above hydrogen and byproduct co2 the taxpayer has several hydrotreating processes that serve the primary purpose of removing sulfur from products produced from components of crude_oil catalytic reforming of naphtha to produce gasoline blendstock usually produces sufficient hydrogen for desulfurization of reformer feed plus enough for additional hydrotreating of straight run distillates and some cracked stocks the taxpayer has installed catalytic hydrocracking for the purpose of upgrading distillate oil upgrading catalytic cracker fcc feed and for lube oil manufacture addition of hydrocracking to the taxpayer’s refineries has required naphtha the taxpayer installed two additional processes for the production of hydrogen one process uses natural_gas for steam methane reforming to produce hydrogen this source of hydrogen comes from non-crude oil sources the other process uses naphtha or butane for steam naphtha reforming for additional hydrogen this source comes from crude_oil sources refinery produced hydrogen satisfies the purpose of economically refining crude_oil into finished petroleum products neither refinery by-product hydrogen nor manufactured hydrogen is sold to third parties all produced hydrogen is consumed within the refinery hydrotreating and isomerization assets used in naphtha hydrotreater isomerization unit feedstock straight run naphtha result of cracking light hydrobate light reformate and light naphtha process catalytic hydrogenation of sulfur compounds benzene saturation and isomerization reaction to form branched paraffins rearranging parts of the molecule process output hydrobate isomerate used as a gasoline blending additive hydrotreating and isomerization are refinery activies to improve the properties of intermediate streams and final products traditionally produced by refineries gasoline jet fuel diesel_fuel heating oil and lubricating oil none of the intermediate streams of final refinery products are utilized in the manufacture of basic organic and inorganic chemicals or chemical products to be used in further manufacture such as synthetic fibers plastic materials and finished chemical products ether production - mtbe and tame assets used in mtbe unit feedstock methanol and mixed butane olefins tame unit methanol and mixed pentane olefins process catalytic reaction combining isobutylene and methanol catalytic reaction combining isoamylene and methanol process output mtbe used for refining and sales to other crude_oil refineries tame tame and mbte units produce gasoline additives which are blended into gasoline the additives are necessary to create marketable motor fuel products which must meet certain government mandated tail pipe emissions standards gasoline must meet specific composition formulas the goals are the end product of a salable gasoline excess mbte may be sold to other crude_oil refineries and is apparently used exclusively for oil refining purposes olefin splitter assets used in olefin splitter feedstock propane propylene mixture process fractionation process output propane and propylene the olefin splitter is used to upgrade a refinery by-product stream to achieve salable propylene stream from the refinery propylene results from thermal cracking and catalytic cracking of crude_oil components to produce gasoline many refineries polymerize propylene with iso-paraffins to produce gasoline_blendstocks alternatively local market may exist for propylene at an appropriate purity catalytic reforming assets used in continuous catalytic reforming unit feedstock hydrobate and heavy isomax gasoline conventional reformer hydrobate and heavy isomax gasoline process catalytic reforming of primarily naphthenes to aromatics catalytic reforming of primarily naphthenes to aromatics process output reformate and hydrogen reformate and hydrogen catalytic reforming is a continuos process to upgrade low-octane naphthas virgin naphtha thermally cracked naphtha or heavy catalytically cracked naphthas into high octane blendstock for motor and aviation gasoline at high severities aromatics benzene toluene xylene-btx can be produced for petrochemical use primary catalytic reaction mechanisms are dehydrogenation of naphthenes dehydrocyclization of paraffins paraffin isomerization dehydrisomerization of naphthenes paraffin hydrocracking desulfurization and olefin saturation when a refinery is producing both motor fuel reformat and aromatics extract it is not uncommon to operate two reformers one reformer is operated at low severity and high volume to produce gasoline reformat the other reformer is volume operated at high severity and lower volume to yield the largest amount of aromatics btx aromatics are removed from the reformat in a process that uses extractive distillation or multistage countercurrent extraction or a combination of the two udex extraction licenced by universal oil products and sulfolane developed by shell development co and licensed by uop are examples in the past it was acceptable to have aromatics in gasoline consequently it was not necessary to remove aromatics from reformate gasoline however current epa regulations require removal of aromatics particularly benzene consequently benzene extraction is required alternatively hydrogen is used in a benzene saturation unit to convert the aromatic to cyclohexane alkylation assets used in alkylation unit feedstock isobutane olefins proces output alkylate process alkylation building up small simple molecules into larger complex molecules alkylation uses refinery run liquids to create chemicals used as gasoline additives these additives enhance the characteristics of the marketable gasoline products as taxpayer’s description points out low value refining stream molecules are combined to produce a molecule that has unique properties of interest to refiners law and analysis the internal_revenue_code allows taxpayers deductions for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business sec_167 the depreciation system is based on the taxpayer having a depreciable_interest in property and a depreciation deduction is dependent on use of the depreciable asset in the taxpayer’s trade_or_business see 88_f2d_632 2nd cir used_in_the_trade_or_business applies to use in the taxpayer’s trade_or_business emphasis supplied interpreting a predecessor statute of sec_167 sec_1_167_a_-1 useful_life is the period over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business emphasis supplied 151_f3d_876 8th cir under the internal_revenue_code i r c sec_167 and sec_168 a taxpayer is allowed to claim a depreciation deduction for property it uses in its trade_or_business cf 104_tc_13 discussing use in trade_or_business aff’d 140_f3d_240 4th cir under the modified accelerated_cost_recovery_system macrs the depreciation deduction is computed by reference to the applicable_depreciation_method recovery_period and convention sec_168 macrs generally applies to tangible_property placed_in_service after date sec_168 the asset's recovery_period depends on the asset’s class_life sec_168 sec_168 of the code provides that an asset's class_life means the class_life which would have been applicable under former sec_167 former sec_167 provided that a depreciation deduction would be computed based on the class_life prescribed by the secretary and the class_life would reasonably reflect the anticipated useful_life of the property to the industry or other group sec_1 a -11 b iii b sets out the method for asset classification under former sec_167 the regulations provide that to determine the appropriate class_life of an asset the property shall be included in the asset_guideline_class for the activity in which the property is primarily used this portion of these regulations applies to macrs treasury issued revproc_87_56 rev_proc c b to describe the various asset classes and set forth the class lives of property that are necessary to compute the depreciation allowances available under sec_168 of the internal_revenue_code two asset classes under this revenue_procedure are at issue class - petroleum refining includes assets used for distillation fractionation and catalytic cracking of crude petroleum into gasoline and its other components id pincite distillation entails boiling to remove lighter components fractionation entails segregating a boiled mixture using discrete boiling ranges catalytic cracking means breaking up large complex molecules into smaller simpler molecules cla sec_28 - manufacture of chemicals and allied products includes assets used to manufacture basic organic and inorganic chemicals chemical products to be used in further manufacture such as synthetic fibers and plastics materials and finished chemical products includes assets used to further process man-made fibers to manufacture plastic film and to manufacture nonwoven fabrics when such assets are located in the same plant in an integrated operation sec_167 was repealed effective date omnibus budget reconciliation act of a and c publaw_101_508 104_stat_1388 with chemical products producing assets also includes assets used to manufacture photographic supplies such as film photographic paper sensitized photographic paper and developing chemicals includes all land improvements associated with plant site or production processes such as effluent ponds and canals provided such land improvements are depreciable but does not include buildings and structural_components as defined in sec_1_48-1 of the regulations does not include assets used in the production of natural_gas products butane propane and by-products of natural_gas production plants emphasis supplied id pincite in general the asset classes set forth in revproc_87_56 describe trade_or_business activities sec_167 m provides in part that the depreciation allowance is based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group emphasis supplied under this regime the same asset might have a different class if used by a different industry or other group in a different pool of assets having a different average life see s rep no 92nd cong 1st sess c b the department of treasury established the asset classes by trade_or_business in issuing the applicable revenue procedures as discussed below the secretary first grouped assets into broad industry classes for depreciation purposes in revproc_62_21 1962_2_cb_418 in its introduction to group three guidelines for manufacturing revproc_62_21 states i n general a single class is specified for each manufacturing industry 1962_2_cb_418 specifically this revenue_procedure set class lives based on analyses of statistical data and engineering studies and assessments of current and prospective technological advances for each industry in the united_states the guidelines which were developed were felt to provide reasonable standards for taxpayers in the various industries c b pincite emphasis added even through petroleum refiners and chemical manufacturers may have some assets in common it was reasonable to prescribe separate class lives for equipment used by petroleum refiners and chemical manufacturers because these activities have different overall business risks see 71_tc_74 acq 1979_2_cb_2 components of a liquified natural_gas facility although functionally similar to those found in natural_gas production plants held not included in class for production plants since taxpayer was not in production plant business the regulations acknowledge however that a taxpayer can be engaged in more than one trade_or_business in which case the activity in which the asset is primarily used controls the asset’s classification for depreciation purposes even if that activity is insubstantial in relation to all of the taxpayer’s activities sec_1_167_a_-11 to be a separate trade_or_business activity the activity must be engaged in for profit see 477_us_105 n trade_or_business activity is activity engaged in for profit 4a mertens law of federal income_taxation dollar_figure discussing second trade_or_business thus in the present case unless the subject product is expected to be sold in sufficient quantities to generate a profit it cannot be considered to be a separate business activity for purposes of the class_life system based on the above assets that process components and byproducts of crude_oil resulting from the initial distillation fractionation and catalytic cracking of crude petroleum are considered part of crude_oil refining for purposes of the class_life system to the extent the assets are used in the same trade_or_business consistent with this principle refining under the revenue_procedure is not limited to distillation fractionation and catalytic cracking since the revenue_procedure includes these processes within refining assets this denotes that the range of assets falling under refining is broader than the three listed processes refinery processes also include as a partial additional list the following desulfurization thermal cracking hydrocracking catalytic reforming isomerization catalytic polymerization and alkylation and lubricating oil production assets that further process the products of refining may be included in asset cla sec_28 only if the subsequent processing is a significant activity separate from refining processes a significant separate activity produces or is expected to produce a profit from the production of a product that is not marketed as a component of oil or gasoline the treatment of waste material from the refining process generally is part of the refining process in addition asset cla sec_28 specifically excludes assets used in the production of natural_gas products butane propane and by-products of natural_gas production plants to the extent taxpayer satisfies the criteria for having a separate trade_or_business activity for chemical manufacturing natural_gas products assets should be excluded from asset cla sec_28 in accordance with this limitation if you have any further questions please call the branch telephone number by patrick putzi special counsel natural_resources passthroughs and special industries branch
